DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ response filed August 25, 2021Claims 1-17 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and are addressed below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Belli (US 5,385,076) in view of Wilson (US 2012/0198983 A1).
Claim 1: Belli discloses a drumhead (2) for a percussion instrument comprising a membrane formed of a membranous material, as is known in the art, which further comprises a struck head portion (striking surface 4) configured as a striking face to be struck by a performer, and an outer periphery (periphery sidewall 6) shown in FIG. 2 to be located on an outer circumferential side of the struck head portion.  An annular frame (annular shoulder 8) is formed of resin material (15) by injecting the resin material into a cavity (28) of mold (die 26) and hardened, and a bottom periphery (7) of the outer periphery of the membrane is fixed on the frame, allowing the membrane and the frame to be integrally formed by the injection molding (column 7 lines 31-36).  The resin material would have been melted in order to inject it into the mold, and the annular frame is released from the mold after the resin is hardened, as is recognized in the art.  This reference fails to disclose the resin material to be thermoplastic resin.
However Wilson teaches a percussion instrument including a bracket which uses a thermoplastic resin (page 3 ¶ [0036]).
re Leshin, 125 USPQ 416.  Doing so would reduce the number of metal parts contacting other metal parts, thereby reducing unwanted vibrating noises, e.g. buzzing.
Claim 2: Belli modified by Wilson discloses a drumhead as stated above, where FIG. 1 of Belli shows a percussion instrument including a cylindrical shell (16) portion having an open upper surface side, such that the drumhead is stretched to be installed on the open upper surface.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Belli (US 5,349, 891) herein referred to as Remo in view of Yunbin et al. (US 2013/0312585 A1).
Claim 16: Remo discloses a drumhead (2) for a percussion instrument shown in FIG. 7 to comprise a membrane formed of membranous material, as is known in the art, which further comprises a struck head portion (striking surface 4) configured as a striking face to be struck by a performer, and an outer periphery (annular sidewall 6) located on an outer circumferential side of the struck head portion.  A frame (annular shoulder 8) is formed of a resin material (column 5 lines 13-15), where the outer periphery of the membrane is fixed on the frame and the membrane and frame are integrally formed (column 5 lines 5-7).  The frame is further shown to comprise an inner circumferential portion, where the resin plugs (7a) of the resin material enter holes of the membrane, and an outer circumferential portion (column 5 lines 19-23), where the 
However Yunbin et al. teaches a drumhead for a percussion instrument including a membrane formed as a mesh material (page 1 ¶ [0005]).
Given the teachings of Yunbin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drumhead disclosed in Remo with providing the membrane to be a mesh material.  The resin material of the inner circumferential portion then would enter holes of the mesh material.  Doing so would provide a “volume-reduced drum, which has a strength, elasticity and wear resistance comparable to a traditional drumhead” as taught in Yunbin et al. (page 1 ¶ [0005]).
Claim 17: Remo modified by Yunbin et al. discloses a drumhead as stated above, where FIG. 2 of Remo shows a percussion instrument including a cylindrical shell (16) portion having an open upper surface side, such that the drumhead is stretched to be installed on the open upper surface.

Allowable Subject Matter
Claims 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3: The prior art does not teach nor suggest a percussion instrument, comprising an annular frame formed of a resin material, wherein an outer periphery of a 
Claims 4-15 depend from claim 3 and therefore inherit all allowed claim limitations.

Response to Arguments
Applicants’ arguments filed August 25, 2021 have been fully considered but they are not persuasive.  
Applicants state on page 7 of the response that “it is non-obvious to apply a thermoplastic resin to replace the liquid resin 15 in Belli”.  However Belli discloses an annular frame to be made of a rigid material (column 8 lines 4-5), where the rigid material is a liquid resin injected into a die cavity then hardened (column 7 lines 31-36).  Wilson was shown to teach use of a thermoplastic polycarbonate resin of the type Lexan to be used as a strong a rigid material (page 3 ¶ [0036]).  A thermoplastic polycarbonate Lexan resin is known to be injected into a mold and then hardened. See page 46 section “6.2 Equipment” of the NPL reference titled SABIC Innovative Plastics.  It has been held to be within the general skill of a worker in the art to select a known re Leshin, 125 USPQ 416.  Therefore one of ordinary skill in the art would have found it obvious to use a thermoplastic polycarbonate resin as a rigid material, as taught in Wilson.
Applicants further state on pages 7-8 that even if the shank were heated prior to being introduced into the liquid resin, “the shank 13 to be placed into the resin 15 has a lower temperature than the resin 15 and thus the temperature of the resin becomes uneven since temperature of the resin 15 at the portion surrounding the shank 13 is lower than the other portion of the resin 15”.  However the thermoplastic polycarbonate Lexan resin taught in Wilson is known to take between six and 12 minutes to cure.  See page 47 section “6.3 Melt Temperature” of the NPL reference titled SABIC Innovative Plastics.  Therefore immediately after the liquid resin has been injected into the mold, a preheated shank could be introduced into the still liquid resin before significant curing occurs, allowing the liquid resin to cure around the shank within the six to 12 minute time frame.  Therefore the formation of shoulder would not be compromised nor be deformed through introducing the shank after the liquid resin is injected into the mold, as suggested by applicants.
On page 9 applicants state that “to keep a heated material inside the cavity and maintain its temperature for a period of time is uncommon and not explicitly taught or disclosed”.  However it is known that a thermoplastic polycarbonate Lexan resin should be injected into a mold having a high temperature.  See page 47 section “6.3 Mold Temperature” of the NPL reference titled SABIC Innovative Plastics.  Therefore one of ordinary skill in the art would have realized that if the mold is required to have a high temperature, any substance introduced into the mold would also need to be at a high 
Applicants state on page 10 that “the resin plug 7a enters the opening 7 of the sides wall 6 … not … the holes of the membrane material of the striking surface 4”.  However Remo discloses that a strong bond must exist between shoulder (8) and side wall (6) in order to keep proper tension on the head (column 5 lines 28-37).  If head (striking surface 4) only extends to the upper most portion of openings (7) as suggested by applicants, the amount of contact between shoulder and head would be minimal.  Such minimal contact prevents the head from maintaining its proper tension during continual pounding on the head, and would cause the head to quickly lose its tension, “resulting in a dramatic, if not total, loss of proper tonality. As an instrument, the device will then become worthless” as stated in Remo (column 5 lines 35-38).  Therefore the head would have to extend at least partially into openings to ensure that the head is properly anchored to the shoulder, which is thereby secured to the side wall through openings.  Only then would the head be able to maintain proper tension during use of the percussion instrument.  The combination of Remo and Yunbin et al. then properly render obvious applicants’ invention to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 30, 2021